DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the Application 16/524,784 filed 07/29/2019.
Claims 1-8 are pending in the Application.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claim 6 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. No support in the instant Specification was found to describe the limitation “the computing unit includes replicas”, raising a question: replicas of what?
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


7.	Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. With respect to limitation “the computing unit includes replicas” it is not clear replicas of what.

Claim Rejections - 35 USC § 102
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
9.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


10.	Claim(s) 1, 5, 7, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Okuyama (US Patent Application Publication 20210117188).
With respect to claim 1 Okuyama teaches An optimization apparatus (paragraph [0047]) comprising:
a computing unit configured to search for a ground state of an Ising model, based on Ising model information and a temperature parameter, the Ising model being generated by converting an optimization problem to be solved, the Ising model information representing the Ising model (arithmetic device 20/computing unit to search a ground state of and Ising model/based on Ising model and based on set temperature/temperature parameter (paragraphs [0050], [0069], [0032]), wherein Ising model is obtained by converting the problem data/optimization problem to be solved (paragraphs [0032], [0064], [0011], [0032]; Fig. 4)); and 
a control unit (processor 11/control unit (paragraph [0047]; Fig. 4) configured to 
determine a minimum value of the temperature parameter, based on a resolution in energy of the computing unit for the Ising model and a first reference value indicating an acceptance probability of state transition in the Ising model at the minimum value of the temperature parameter (using processor 11/control unit set/determine low/lower/lowest/minimum temperature of arithmetic device 20/computing unit (paragraphs [0063], [0069], [0080], [0082]) based on an energy function of Ising model (paragraph [0023], [0076] and based on an acceptance probability/state transition/resolution in energy/first reference value at temperature T, when temperature T reached a lowest value/20 degrees/minimum (paragraphs [0027], [0040], [0082], [0085])),
 determine a maximum amount of change in energy, based on the Ising model information (creating energy landscape of an Ising model including determination of maximum value of energy at state B, and including calculating differential energy/maximum amount of change energy by determining smallest value of energy (paragraphs [0027], [0029], [0076], [0088])), 
determine a maximum value of the temperature parameter, based on a second reference value and the maximum amount of change in energy, the second reference value being greater than the first reference value and indicating the acceptance probability at the maximum value of the temperature parameter (performing interaction operation for searching for the ground state of the Ising model for each temperature T including high/maximum temperature repeating a predetermined number of times interaction operation for searching for the ground state of the Ising model (paragraph [0069], [0080]) based on an acceptance probability/state transition/resolution in energy/first reference value at temperature T, when temperature T reaches a highest point 1000 degrees/maximum (paragraphs [0027], [0040], [0082], [0085])), and 
send the minimum value and the maximum value to the computing unit (receiving temperature values by arithmetic device 20/computing unit (paragraphs [0050], [0068], [0063], [0089])).
With respect to claim 7 Okuyama teaches A control method of an optimization apparatus (paragraphs [0047], [0010]), the control method comprising: 
determining, by a control unit of the optimization apparatus, a minimum value of a temperature parameter, based on a resolution in energy of a computing unit of the optimization apparatus for an Ising model and a first reference value, the Ising model being generated by converting an optimization problem to be solved, the first reference value indicating an acceptance probability of state transition in the Ising model at the minimum value of the temperature parameter, the computing unit being configured to search for a ground state of the Ising model, based on Ising model information representing the Ising model and the temperature parameter (using processor 11/control unit set/determine low/lower/lowest/minimum temperature of arithmetic device 20/computing unit (paragraphs [0063], [0069], [0080], [0082]) based on an energy function of Ising model (paragraph [0023], [0076] and based on an acceptance probability/state transition/resolution in energy/first reference value at temperature T, when temperature T reached a lowest value/20 degrees/minimum (paragraphs [0027], [0040], [0082], [0085]), wherein arithmetic device 20/computing unit is to search a ground state of and Ising model/based on Ising model and based on set temperature/temperature parameter (paragraphs [0050], [0069], [0032]), wherein Ising model is obtained by converting the problem data/optimization problem to be solved (paragraphs [0032], [0064], [0011], [0032]; Fig. 4)); 
determining, by the control unit, a maximum amount of change in energy, based on the Ising model information (using processor 11/control unit creating energy landscape of an Ising model including determination of maximum value of energy at state B, and including calculating differential energy/maximum amount of change energy by determining smallest value of energy (paragraphs [0027], [0029], [0076], [0088])); 
determining, by the control unit, a maximum value of the temperature parameter, based on a second reference value and the maximum amount of change in energy, the second reference value being greater than the first reference value and indicating the acceptance probability at the maximum value of the temperature parameter (using processor 11/control unit performing interaction operation for searching for the ground state of the Ising model for each temperature T including high/maximum temperature repeating a predetermined number of times interaction operation for searching for the ground state of the Ising model (paragraph [0069], [0080]) based on an acceptance probability/state transition/resolution in energy/first reference value at temperature T, when temperature T reaches a highest point 1000 degrees/maximum (paragraphs [0027], [0040], [0082], [0085])); and 
sending, by the control unit, the minimum value and the maximum value to the computing unit (receiving temperature values/lowest/minimum/highest/maximum by arithmetic device 20/computing unit from processor 11 (paragraphs [0050], [0068], [0063], [0089])).
With respect to claim 8 Okuyama teaches A non-transitory computer-readable recording medium storing a control program of an optimization apparatus that causes a computer to execute a process (paragraphs [0047], [0048], [0091]) comprising: 
determining a minimum value of a temperature parameter, based on a resolution in energy of a computing unit of the optimization apparatus for an Ising model and a first reference value, the Ising model being generated by converting an optimization problem to be solved, the first reference value indicating an acceptance probability of state transition in the Ising model at the minimum value of the temperature parameter, the computing unit being configured to search for a ground state of the Ising model, based on Ising model information representing the Ising model and the temperature parameter (using processor 11/control unit set/determine low/lower/lowest/minimum temperature of arithmetic device 20/computing unit (paragraphs [0063], [0069], [0080], [0082]) based on an energy function of Ising model (paragraph [0023], [0076] and based on an acceptance probability/state transition/resolution in energy/first reference value at temperature T, when temperature T reached a lowest value/20 degrees/minimum (paragraphs [0027], [0040], [0082], [0085]), wherein arithmetic device 20/computing unit is to search a ground state of and Ising model/based on Ising model and based on set temperature/temperature parameter (paragraphs [0050], [0069], [0032]), wherein Ising model is obtained by converting the problem data/optimization problem to be solved (paragraphs [0032], [0064], [0011], [0032]; Fig. 4)); 
determining a maximum amount of change in energy, based on the Ising model information (creating energy landscape of an Ising model including determination of maximum value of energy at state B, and including calculating differential energy/maximum amount of change energy by determining smallest value of energy (paragraphs [0027], [0029], [0076], [0088])); 
determining a maximum value of the temperature parameter, based on a second reference value and the maximum amount of change in energy, the second reference value being greater than the first reference value and indicating the acceptance probability at the maximum value of the temperature parameter (using processor 11/control unit performing interaction operation for searching for the ground state of the Ising model for each temperature T including high/maximum temperature repeating a predetermined number of times interaction operation for searching for the ground state of the Ising model (paragraph [0069], [0080]) based on an acceptance probability/state transition/resolution in energy/first reference value at temperature T, when temperature T reaches a highest point 1000 degrees/maximum (paragraphs [0027], [0040], [0082], [0085])); and 
sending the minimum value and the maximum value to the computing unit (receiving temperature values by arithmetic device 20/computing unit (paragraphs [0050], [0068], [0063], [0089])).
With respect to claim 5 Okuyama teaches:
Claim 5: wherein the computing unit searches for the ground state with simulated annealing by receiving temperature drop control information indicating how to decrease a value of the temperature parameter and decreasing the value of the temperature parameter from the maximum value to the minimum value in accordance with the temperature drop control information (paragraphs [0008], [0030], [0069], [0085]).

Claim Rejections - 35 USC § 103
11.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
12.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

13.	Claim(s) 2, 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama as applied to claim 1 above, and further in view of Lechner et al. (US Patent Application Publication 20180218279).
With respect to claims 2, 4 Okuyama teaches limitations of claim 1 from which clams depend. However Okuyama lacks specifics regarding weight coefficients included in the Ising model information. Lechner et al. teaches:
Claim 2: wherein the control unit determines the maximum amount of change in energy by dividing a sum of absolute values of weight coefficients included in the Ising model information by a total bit count of the Ising model (paragraphs [0028], [0055], [0056], [0155]).
Claim 4: wherein the control unit calculates first maximum amounts of change in energy that are respectively caused by changing all bits included in the Ising model, and determines, as the maximum amount of change in energy, a maximum of the first maximum amounts respectively calculated for all the bits (paragraphs [0049], [0096], [0155], [0158]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Lechner et al. to teach specific subject matter Okuyama does not teach, because it provides improved methods and devices for solving computational problems using a quantum system (paragraph [0004]).

14.	Claim(s) 6 s/are rejected under 35 U.S.C. 103 as being unpatentable over Okuyama as applied to claim 1 above, and further in view of Okuyama et al. (US Patent Application Publication 20190130295).
With respect to claim 6 Okuyama teaches limitations of claim 1 from which clam depends. However Okuyama lacks specifics regarding replicas. Okuyama et al. teaches:
Claim 6: wherein: the computing unit includes replicas and searches for the ground state with a replica exchange method (paragraphs [0107], [0038]; and the control unit determines temperature schedule information including, for each of the replicas, a value of the temperature parameter in a range from the maximum value to the minimum value, and sends the temperature schedule information to the computing unit (paragraphs [0103], [0111], [0112]).
It would have been obvious to one of ordinary skill in the art before effective filing date of claimed invention to have used Okuyama et al. to teach specific subject matter Okuyama does not teach, because it provides  information processing apparatus and method, which is particularly suitable for application to an information processing apparatus that controls a semiconductor device calculating a coupling model as an accelerator (paragraph [0001]).

Allowable Subject Matter
15. 	Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
16.	The following is an examiner’s statement of reasons for allowance: the prior art of record does not teach or fairly suggest the specific arrangements of elements in the manner recited in the instant claim, such as wherein the control unit determines the maximum amount of change in energy by dividing a sum of absolute values of weight coefficients included in the Ising model information by a total bit count of the Ising model and adding, to a result of the dividing, a maximum value among absolute values of bias coefficients of all bits included in the Ising model information among all limitations of claim 1 from which claim depends.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Helen Rossoshek whose telephone number is (571)272-1905. The examiner can normally be reached 7:00-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK CHIANG can be reached on 5171-272-7483. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
HR
06/02/2022
/HELEN ROSSOSHEK/Primary Examiner, Art Unit 2851